Citation Nr: 0933437	
Decision Date: 09/04/09    Archive Date: 09/14/09

DOCKET NO.  05-40 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for paranoid schizophrenia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tressa J. Gill, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1952 to January 
1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey, which denied the benefit sought on 
appeal.  The Veteran appealed that decision to the Board, and 
the case was referred to the Board for appellate review.  

The Veteran testified before the undersigned Veterans Law 
Judge in May 2006.  A copy of the transcript of this hearing 
has been associated with the claims file.  

The case was previously before the Board in July 2007, and 
the Board found that new and material evidence had been 
submitted sufficient to reopen the claim.  The Board remanded 
the claim for a VA examination, which has been scheduled 
twice and subsequently cancelled by the Veteran both times.  

Private treatment records from August 2007 to March 2008 
showed that the Veteran was diagnosed as having posttraumatic 
stress disorder (PTSD) and intermittent panic disorder, and 
the Veteran alleges that these disorders are due to service.  
(See VA Form 9, dated in September 2008 and a private 
psychiatrist's opinion dated in November 2007.)  The decision 
below only addresses the claim that has been developed for 
appellate review: entitlement to service connection for 
schizophrenia.  The Board refers claims for service 
connection for PTSD and a panic disorder to the RO for 
appropriate action.  

Additionally, the Veteran has stated an intent to file a 
medical malpractice claim against VA.  The Board finds that 
he has raised a claim for compensation under the provisions 
of 38 U.S.C.A. § 1151.  This matter must also be referred to 
the RO for development and any indicated action as it has not 
been addressed by the RO.


FINDINGS OF FACT

1.  All evidence necessary to decide the claim has been 
obtained; the Veteran has been provided notice of the 
evidence necessary to substantiate his claim and has been 
notified of what evidence he should provide and what evidence 
VA would obtain; and there is no indication that the Veteran 
has evidence pertinent to his claim that he has not submitted 
to VA.  

2.  The evidence of record indicates that the Veteran had 
episodes in which he lost consciousness while on active duty; 
he was diagnosed with emotional instability reaction; the 
Veteran was not diagnosed with schizophrenia during service, 
there is no post-service medical evidence of a diagnosis of 
schizophrenia until more than 10 years after service; there 
is no competent evidence that links a current diagnosis of 
schizophrenia to any incident of or finding recorded during 
service; and the Veteran failed to report for two VA 
compensation examinations scheduled in conjunction with this 
appeal.    


CONCLUSION OF LAW

Schizophrenia was not incurred in or aggravated by active 
service, nor may a psychosis be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5103, 5103A, 5107 (West 2002 and Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.655 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A.  
§§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA provides, 
among other things, for notice and assistance to VA claimants 
under certain circumstances.  VA has issued final rules 
amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits or who 
attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include:  1) veteran status; 2) existence of a disability; 
(3) a connection between the Veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  The Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must indicate that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.

The Board finds that VA has met these duties with regard to 
the claim adjudicated in this decision.  There is no issue as 
to providing an appropriate application form or completeness 
of the application.  The Veteran was issued VCAA notification 
letters in October 2004, December 2004, December 2005, and 
August 2007, which informed him of the evidence needed to 
substantiate his claim, the avenues by which he might obtain 
such evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence.  See Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005); Mayfield v. 
Nicholson, 19 Vet. App. 103, 109-12 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006).  The August 2007 
VCAA letter also provided the Veteran notice regarding the 
evidence and information needed to establish disability 
ratings and effective dates, as outlined in Dingess.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), the Court held, in part, that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the October 2004 and December 2004 VCAA letters 
noted above were issued prior to the March 2005 rating 
decision on appeal; thus, VCAA notice was timely aside from 
Dingess/Hartman notice.

Although the letter containing Dingess notice was issued 
after the rating decision, the case was readjudicated in the 
August 2008 supplemental statement of the case.  See Prickett 
v. Nicholson, 20 Vet. App. 370, 376-78 (2006); see Mayfield 
v. Nicholson, 20 Vet. App. 537, 541-42 (2006) (Mayfield III).  
Additionally, the Veteran has had ample opportunity to 
respond and supplement the record.  He was advised of what 
evidence would be necessary to substantiate the elements 
required to establish service connection and how a rating and 
an effective date are assigned.  See Dingess, supra.  The 
Board also notes that the Veteran has not demonstrated or 
even pled prejudicial error.  See also Shinseki v. Sanders, 
129 S. Ct. 1696 (2009), regarding the rule of prejudicial 
error.  

The Board also finds that all necessary assistance has been 
provided to the Veteran.  The evidence of record includes 
service treatment records and private and VA medical records.  
In the August 2009 appellant's post-remand brief, the 
Veteran's representative waived RO consideration of the 
evidence submitted since the September 2008 statement of the 
case.  With respect to the duty to provide an examination and 
medical opinion (38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4)), this case was previously before the Board in 
July 2007, and the Board found that new and material evidence 
had been submitted sufficient to reopen the claim.  The 
appeal was remanded for a VA examination, which has been 
scheduled twice and subsequently cancelled by the Veteran 
both times.  In this regard, the Board notes that it is well-
established that VA's duty to assist a claimant is not always 
a "one-way street."  See Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).  When a claimant fails to report for an 
examination scheduled in conjunction with a reopened claim 
for a benefit which was previously disallowed, the claim 
shall be denied.  38 C.F.R. § 3.655 (2008).  The Board finds 
that there is sufficient service and post-service evidence of 
record in this case, to include psychiatric treatment 
records, to render an appellate decision.

In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and to assist the Veteran in the 
claim under consideration.  Adjudication of the claim at this 
juncture, without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384, 
395 (1993).

Law and Regulations

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a preexisting 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Regulations provide that certain chronic diseases, including 
psychosis, will be considered to have been incurred in or 
aggravated by service even though there is no evidence of 
such disease during the period of service.  See C.F.R. 
§§ 3.307, 3.309.  In order for the presumption to apply, the 
evidence must indicate that schizophrenia became manifest to 
a compensable (10 percent) degree within one year of 
separation from service.  See 38 C.F.R. §§ 3.307, 3.309(a).  

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).  Disorders diagnosed after discharge may 
still be service connected if all the evidence, including 
pertinent service records, establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. 
§ 3.102.  
Factual Background

The Veteran's November 1952 service entrance examination 
noted that he had a normal psychiatric evaluation.  He 
reported no history of a psychological disorder.  

In December 1952, a service treatment record noted that the 
Veteran complained of weakness "spells," a "shock running 
through his body," seeing lights before his eyes, and losing 
consciousness.  In January 1953, he continued to complain of 
dizzy spells as well as unsteadiness when arising and that 
his eyes "fade out."  

In a September 1953 service treatment record, the Veteran was 
diagnosed as having syncope and recurrent (stimulation of) 
the carotid sinus, as he had recurrent blackout spells.  He 
reported being diagnosed by a civilian physician as having 
low blood pressure.  The next day, he reported a four and a 
half year history of fainting spells associated with anger or 
states of emotional distress.  The examiner found no organic 
disease, carotid sinus sensitivity, or psychosis.  The 
Veteran was insubordinate to a ward doctor and was sentenced 
by court martial to 20 days in confinement.  

In November 1953, the Veteran's diagnosis was changed to 
emotional instability reaction, and in January 1954 the 
approved Board of Medical Survey recommended he be 
discharged.  He was discharged in January 1954 with an 
abnormal psychiatric evaluation upon his separation 
examination; the only apparent diagnosis was emotional 
instability reaction. 

Private treatment records from May 1963 showed that the 
Veteran was diagnosed as having psychoneurotic reaction and 
anxiety reaction.  The psychiatrist noted that the Veteran 
had attempted suicide in May 1961 and had been hospitalized 
for two weeks.  

In May 1964, a VA psychiatrist diagnosed the Veteran as 
having schizophrenic reaction, paranoid type.  The June 1964 
VA psychiatric examination confirmed this diagnosis, as the 
Veteran had symptoms of delusions, hallucinations, 
depression, and suicidal ruminations.  

In a June 1964 statement, the Veteran alleged that his 
nervous condition began in service and that a drill 
instructor had kicked him in the stomach where he had had 
hernia surgery.  

The Veteran continued to receive psychiatric treatment and 
hospitalizations in the 1960s and 1970s.  In the 1960s, the 
Veteran received electro-convulsive therapy.  In December 
1978, a private physician found the Veteran had psychosis and 
that he talked of killing people.  In January 1979, this 
physician diagnosed the Veteran as having schizophrenia, 
chronic undifferentiated type.  

In June 1982, the Veteran claimed that his psychological 
disorder began in service when another service member gave 
him orange juice with "white lightning" and that after he 
drank it his throat burned and he went into shock.  

The Veteran continued to receive private psychiatric 
treatment in the 1980s.  In December 1984, the physician 
stated that the Veteran's difficulties appeared to stem from 
his service.  

The Veteran had a hearing before the Board in July 1985, and 
his claim for service connection for schizophrenia was denied 
by the Board in December 1985.  The Board referenced the 
above mentioned December 1984 private physician's opinion 
that appeared to link the Veteran's current condition to 
service, but the Board found that the Veteran's period of 
difficulty in service was due to underlying personality 
disturbances and was not the initial manifestations of the 
psychopathology diagnosed many years after service.  

A June 1986 private psychiatric evaluation found that it was 
possible that the Veteran's schizophrenia began in service 
and did not receive attention at that time, but the physician 
acknowledged that there was no evidence to support this 
theory.  

In September 2004, the Veteran filed to reopen his claim, 
which was reopened in the July 2007 Board decision that found 
that a July 1992 private psychiatrist's opinion was new and 
material evidence.  In that opinion, a private psychiatrist 
diagnosed the Veteran as having paranoid schizophrenia, in 
partial remission.  The psychiatrist related the Veteran's 
history of drinking orange juice that had something in it 
that made him amnesic and go into shock and allegedly caused 
his current disorder.  The Veteran denied having 
hallucinations and said that he was mentally slow.  

A November 2004 VA psychiatric treatment record noted that 
the Veteran was anxious, had pressured speech, racing 
thoughts, and constricted affect.  In December 2004, he was 
diagnosed as having paranoid schizophrenia.  

In September 2004 and November 2004, the Veteran submitted 
his written psychiatric history, including 14 or 15 
hospitalizations for relapses.  He stated that he had no pre-
service mental disability, and that his problem began in 
service when a fellow Marine gave him orange juice with 
"white lightning."  The Veteran reiterated this in the May 
2006 Board hearing.  He said that the "white lightning" 
affected his memory and that he became like a child, unable 
to think for himself.  The Veteran's former representative 
stated that 60 percent of schizophrenics require an "event" 
before they show symptoms of schizophrenia.  

In September 2007, a private psychiatrist diagnosed the 
Veteran as having PTSD and cognitive disorder, not otherwise 
specified.  

In November 2007, a private psychiatrist found that the 
Veteran had no current psychiatric disorder, although noting 
evidence of an intermittent panic disorder.  The psychiatrist 
opined that the alleged 1953 incident resulted in PTSD.  (See 
introduction, above, regarding a raised claim of service 
connection for PTSD.)

Analysis

The Board finds that service connection for paranoid 
schizophrenia is not warranted.  

The service treatment records show that the Veteran was 
discharged from active duty with a diagnosis of an emotional 
instability reaction, which is a personality disorder.  A 
personality disorder is not an acquired psychiatric disorder, 
and is not a disability for which compensation benefits may 
be awarded.  Beno v. Principi, 3 Vet. App. 439 (1992). . In 
the absence of superimposed disease or injury as in this 
case, service connection may not be allowed for a personality 
disorder.  See VAOPGCPREC 82-90.  

Moreover, as explained in more detail below, there is no 
competent evidence of a nexus between a current diagnosis of 
schizophrenia, which was first diagnosed more than 10 years 
after service, and any alleged incident of service or any 
finding recorded during that time, to include a diagnosis of 
an unstable personality reaction.   

The Veteran's medical history is absent of treatment for a 
psychiatric disorder from 1954 to 1961 and no diagnosis of 
schizophrenia was made until 1964, more than 10 years after 
service.  In this regard it is significant that schizophrenia 
was not suspected within service or one year following 
service and the first evidence of any psychiatric disorder of 
any kind was seven years following the Veteran's separation 
from service.  The evidentiary gap in this case between 
active service and the earliest diagnosis of schizophrenia 
essentially constitutes negative evidence that weighs against 
the Veteran's contended causal relationship between 
schizophrenia and service.  That is, the 10 year gap of time 
between service and the first medical evidence of a diagnosis 
of schizophrenia is, in itself, significant and it weighs 
against the Veteran's claim.  See Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000) (evidence of a prolonged period 
without medical complaint can be considered in service 
connection claims).

The Veteran attributes his schizophrenia to an incident 
during service; he alleges that he drank orange juice with 
"white lightning", which resulted in a chronic psychiatric 
disability with persistent symptoms.  It is pertinent to note 
that, in a June 1964 statement, the Veteran alleged that his 
nervous condition began during service after he was kicked by 
a drill instructor in the stomach where he had had hernia 
surgery.  He did not relate the "white lightening" incident 
until 18 years later in June 1982, which was more than 28 
years post-service.  Moreover, the service treatment and 
personnel records do not confirm the alleged event.  

With respect to the contended nexus between a current 
diagnosis of schizophrenia and service, the Board notes that, 
in a December 1984 statement, a private psychiatrist 
indicated that the Veteran's difficulties appeared to stem 
from service.  The opinion did not link schizophrenia to 
service.  It is also apparent that the relevant evidence was 
not considered and no rationale was provided.  Such a vague 
statement is of no probative value; it neither supports nor 
weighs against the claim.

A June 1986 private psychiatric evaluation resulted in an 
impression that it was "possible" that the Veteran's 
schizophrenia began during service.  38 C.F.R. § 3.102 (2008) 
provides that service connection may not be based on a resort 
to speculation or even remote possibility, and a number of 
Court cases have provided additional guidance as to this 
aspect of weighing medical opinion evidence.  See, e.g., 
Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992) (evidence 
favorable to the veteran's claim that does little more than 
suggest a possibility that his illnesses might have been 
caused by service radiation exposure is insufficient to 
establish service connection); Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992) (medical evidence which merely indicates 
that the alleged disorder "may or may not" exist or "may or 
may not" be related, is too speculative to establish the 
presence of the claimed disorder or any such relationship).  
There is also no indication that the June 1986 examiner 
reviewed the claims file.  Thus, this speculative opinion 
neither supports nor weighs against the claim.

A July 1992 private psychiatrist related the Veteran's 
history of drinking orange juice that had something in it 
that made him amnesic and go into shock and allegedly caused 
his current disorder.  It is apparent that the examiner was 
merely reiterating the Veteran's alleged in-service history, 
which was presumed to be credible by the Board in reopening 
the current claim in a July 2007 decision.  For the purpose 
of establishing whether new and material evidence has been 
submitted, the credibility of the evidence, although not its 
weight, is presumed.  Justus v. Principi, 3 Vet. App. 510, 
513 (1992).  In adjudicating this appeal on the merits, the 
Board finds no indication of such an incident in the service 
medical or personnel records and, as explained below, the 
white lightening incident is not credible.  The Board is 
cognizant of Kowalski v. Nicholson, 19 Vet. App. 171, 179 
(2005), wherein the Court held that the VA and Board may not 
simply disregard a medical opinion solely on the rationale 
that the medical opinion was based on a history given by the 
veteran.  See also Coburn v. Nicholson, 19 Vet. App. 427, 432 
(2006).  However, in Kowalski, the Court also cited its 
decisions in Swann v. Brown, 5 Vet. App. 229, 233 (1993) and 
Reonal v. Brown, 5 Vet. App. 458, 461 (1993) in reaffirming 
that in evaluating medical opinion evidence, the Board may 
reject a medical opinion that is based on facts provided by 
the veteran that have been found to be inaccurate or because 
other facts present in the record contradict the facts 
provided by the veteran that formed the basis for the 
opinion.  To the extent that the July 1992 psychiatrist's 
statement can be construed as a positive nexus opinion, it is 
based upon an inaccurate factual background and, as such, it 
is of no probative value.    

The Veteran has been scheduled for two VA psychiatric 
examinations for the purpose of determining the etiology and 
approximate onset date for his schizophrenia.  He failed to 
report for both of these examinations.  When a claimant fails 
to report for an examination scheduled in conjunction with a 
reopened claim for a benefit which was previously disallowed, 
the claim shall be denied.  38 C.F.R. § 3.655 (2008).  In 
this case, as noted above, there is sufficient service and 
post-service evidence of record, to include psychiatric 
treatment records, to render an appellate decision.

In the Board's judgment, the Veteran is competent to provide 
testimony as to having received a drink from a fellow Marine 
and subsequently becoming ill during service.  See e.g., 
Layno v. Brown, 6 Vet. App. 465, 469 (1994) (a veteran is 
competent to report symptoms because this requires only 
personal knowledge, not medical expertise, as it comes to him 
through his senses).  However, in this case, the record 
raises a question of credibility as the Veteran alleged his 
schizophrenia was triggered by being kicked in the stomach in 
1964 and did not claim the "white lightening" incident 
until 18 years after the alleged assault and 28 years after 
service.  More importantly, the impediment to a grant of 
service connection here relates to the more than 10 year 
post-service onset date of a diagnosis of schizophrenia and 
whether such disability is causally linked to any incident of 
service.  The Veteran is not competent to provide an opinion 
as to the etiology of his psychotic disorder or at what point 
he satisfied the diagnostic criteria for schizophrenia.  
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
Simply stated, his lay opinion regarding the approximate 
onset date and etiology of his paranoid schizophrenia lacks 
probative value.  
 
In summation, the Veteran was diagnosed with a personality 
disorder during service but he was not diagnosed with 
schizophrenia until more than 10 years after service.  There 
is no competent evidence that links a current diagnosis of 
schizophrenia to any incident of or finding recorded during 
service.  The Veteran failed to report for two examinations 
scheduled in conjunction with his reopened claim for service 
connection for schizophrenia.

In view of the foregoing, the Board finds that the 
preponderance of the medical evidence is against the claim of 
service connection for schizophrenia.  As the preponderance 
of the evidence is against this claim, the benefit of the 
doubt doctrine is not applicable, and service connection for 
schizophrenia is not warranted.  See 38 U.S.C.A. § 5107(b); 
Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) 
(holding that "the benefit of the doubt rule is inapplicable 
when the preponderance of the evidence is found to be against 
the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 56 
(1990).  


ORDER

Entitlement to service connection for schizophrenia is 
denied.  



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


